       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 1 of 39




 1   Julie L. Hussey, Bar No. 237711
     JHussey@perkinscoie.com
 2   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
 3
     San Diego, CA 92130-2594
 4   Telephone: 858.720.5700
     Facsimile: 858.720.5799
 5
     Elliott J. Joh, Bar No. 264927
 6   EJoh@perkinscoie.com
     PERKINS COIE LLP
 7
     505 Howard Street, Suite 1000
 8   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 9   Facsimile: 415.344.7050
10   Attorneys for Defendant
     AMAZON.COM, INC.
11

12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15    STATE FARM GENERAL INSURANCE                    Case No.
      COMPANY,
16                                                    DEFENDANT AMAZON.COM, INC.’S
                            Plaintiff,                NOTICE OF REMOVAL
17

18    v.                                              [Removed from the Superior Court of the
                                                      State of California for the County of Contra
19    AMAZON.COM, INC., AEIUSNY and                   Costa, Case No. C21-00089]
      DOES 1-40 inclusive.
20                                                    Complaint Filed: January 19, 2021
21                          Defendant.
22

23

24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

25           PLEASE TAKE NOTICE that defendant Amazon.com, Inc. (“Amazon”) hereby

26   removes this civil action from the Superior Court of the State of California, County of Contra

27   Costa, to the United States District Court for the Northern District of California under 28

28
                                       -1-
                    DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
     151848232.1
       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 2 of 39




 1   U.S.C. §§ 1332, 1441, and 1446. Diversity jurisdiction exists because there is complete

 2   diversity and the amount in controversy exceeds $75,000.

 3                                        I.      INTRODUCTION

 4           1.      This is a subrogation action that involves property damage allegedly caused by a

 5   generator purchased through Amazon.com. Compl. ¶¶ 7-8. Plaintiff State Farm General

 6   Insurance Company (“Plaintiff”) brings causes of action on behalf of its insureds for negligence

 7   and breach of warranty. Id. at ¶¶ 19-33.

 8           2.      Plaintiff filed its Complaint on January 19, 2021, in the Superior Court of the

 9   State of California, County of Contra Costa, Case No. C21-00089. A true and correct copy of
10   the Complaint and all other documents served on Amazon is attached hereto as Exhibit A.
11           II.     THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION

12           3.      This action is removable under 28 U.S.C. § 1441 because this Court would have

13   had original jurisdiction under 28 U.S.C.§ 1332 had Plaintiff filed this action initially in federal

14   court. Plaintiff is not a citizen of the same state as the named defendants, and the amount in

15   controversy exceeds $75,000, exclusive of interest and costs.

16           A.      Complete Diversity Exists

17           4.      Plaintiff State Farm General Insurance Company is a corporation. For the

18   purposes of diversity jurisdiction, a corporation is a citizen of its state of incorporation and of

19   the state in which it has its principal place of business. See 28 U.S.C. § 1332(c)(1). A

20   corporation’s “principal place of business” means the “actual center of direction, control, and

21   coordination.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). Plaintiff is incorporated under

22   the laws of Illinois and its principal place of business is in Illinois. See Compl. ¶ 1. It is

23   therefore a citizen of Illinois.

24           5.      Defendant Amazon is a Delaware corporation and its principal place of business

25   is in Washington. Compl. ¶ 2. It is therefore a citizen of both Delaware and Washington.

26           6.      Defendant Aeiusny is alleged to be a business entity located in China. Compl. ¶

27   3. Upon information and belief, Aeiusny is a Chinese company and its principal place of

28
                                        -2-
                     DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
     151848232.1
       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 3 of 39




 1   business is in China. Amazon has searched the records of the Secretary of State of Illinois and

 2   the Secretary of State of California and no entity named Aeiusny is incorporated or organized in

 3   Illinois or California or registered to do business in Illinois or California. Upon information

 4   and belief, Aeiusny has not been served.

 5           7.     Because Plaintiff is a citizen of Illinois, whereas the named defendants are

 6   citizens of Delaware, Washington, and China, complete diversity exists.

 7           B.     The Amount in Controversy Exceeds $75,000

 8           8.     Plaintiff states in its Complaint that its damages total $275,706.62. Compl. at 6.

 9           9.     By the statements contained in this Notice of Removal, Amazon does not
10   concede that Plaintiffs are entitled to any damages.
11                 III.   ALL SERVED DEFENDANTS CONSENT TO REMOVAL
12           10.    To the best of Amazon’s knowledge, no other defendant has been served as of
13   the date of this filing. The court docket does not reflect any service on Aeiusny, the only
14   named co-defendant. Only defendants who have been “properly joined and served” must
15   consent to removal. 28 U.S.C. § 1446(b)(2)(A). Because Aeiusny has not been served, its
16   consent is not required.
17                                   IV.     THIS FILING IS TIMELY
18           11.    Plaintiffs served Amazon on February 15, 2021. Amazon filed this Notice of
19   Removal within thirty (30) days after it was served. This Notice of Removal is therefore timely
20   under 28 U.S.C. § 1446(b).
21                              V.         VENUE OF REMOVED ACTION
22           12.    The Northern District of California is the United States district court for the
23   district and division embracing the state court where this action was filed and is pending.
24   Venue is proper in this Court under 28 U.S.C. § 1441(a).
25

26

27

28
                                        -3-
                     DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
     151848232.1
       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 4 of 39




 1                              VI.     NOTICE TO THE STATE COURT

 2            13.    A copy of this Notice of Removal is being served on all served parties and filed

 3   with the Superior Court of the State of California, County of Contra Costa, where this case was

 4   originally filed.

 5                       VII.   PLEADINGS IN THE STATE COURT ACTION

 6            14.    All process, pleadings, and orders served upon Amazon in this action are

 7   attached as Exhibit A. A true and correct copy of the Contra Costa Superior Court docket for

 8   this action is attached as Exhibit B.

 9                                VIII. NON-WAIVER OF DEFENSES
10            15.    Amazon expressly reserves all of it defenses. By removing the action to this
11   Court, Amazon does not waive any rights or defenses available under federal or state law.
12   Amazon expressly reserves the right to move for dismissal of the Complaint pursuant to Rule
13   12 of the Federal Rules of Civil Procedure. Nothing in this Notice of Removal should be taken
14   as an admission that Plaintiffs’ allegations are sufficient to state a claim or have any substantive
15   merit.
16            WHEREFORE, Amazon hereby removes the above-entitled case to this Court.
17
     DATED: March 17, 2021                      PERKINS COIE LLP
18

19                                              By: /s/ Elliott J. Joh
                                                    Julie L. Hussey, Bar No. 237711
20                                                  Jhussey@perkinscoie.com
                                                    Elliott J. Joh, Bar No. 264927
21
                                                    EJoh@perkinscoie.com
22
                                                Attorneys for Defendant
23                                              AMAZON.COM, INC.

24

25

26

27

28
                                        -4-
                     DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
     151848232.1
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 5 of 39




     Exhibit A
                        Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 6 of 39
                                                                                      05L
                                                                                                                                                                         SUM-1
                                                          SUMMONS                                                                       FOfi COURT USE ONLY
                                             (CITACION JUDtCIAL)                                                                     (SOLO PARA USO CE LA CORTE)

   NOTICE TO DEFENDANT:


                                                                                                                               Fp L~p
  (AVISO AL DEMANDADO):
  AMAZON.COM
  ~-        ,. &NC.., AEIUSNY and DOES 1-4p inclusive
                                                                                                                                            JAN 19 2021 -
  YOU ARE BEING $UED BY PIr41NTIFF:                                                                                                    l'. All'AEA ¢t.~q~' ~F F~1G
                                                                                                                                      allPEltlOfppOUA~' R       GS'~U RT
                                                                                                                                                          1;AC1FOIiN(q
                                                                                                                                         cOUN'rYCfF OQP TRR
  (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                         9y                             ('-,qsrA
  STATE FARM GENERAL INSURANCE COMPANY                                                                                                        ~I• Ptil.l~cnHiY4rcK   -       .



   NOTICE! You have been sued: The court.may decide agains4 you without your being. heard unless you respond within 30 days'. Read the iriformation
   below.
      You have 30 CALENDAR DAYS after this summons. and legat papers are serdec! on you to fi(e a written response af.this court. and have copy
                                                                                                                                                     a
  served on the p(aintifr. A letter or ptione ca(i will nof protect you. Your written response must be in proper (egal form if you want the court to hearyour
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the Catifomia Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your ceunty law Ibrary.; or the courthouse nearest you. If you cannot pay the filing fee, asR
  the court clerk for a fee. waiver form. lf you.do notfite your response on tfine, you may lose the case by default, and your wages,. money, and property,
   maybe taken without further warning from the coutt:
      Tttere are other legal requirements. You may want to call an attomey right away: If you do not know an attomey, you may want to call en attomey
   referral service. If you cannot afford an attomey, you may be e§igible for free legal services from a nanproflt legaf services program. You can locate
   these nonprofit groups at the Califomia Legal Services Web site (www.lawhelpcarifomia.org), the Califomia Courts Online Seif-Help Cenfer
  (ww.couitinfo.ca.g
       w                 ov/selfhelp), or by contacting your Iocal court or county bar associaffon. NOTE: The court has a statutory lien. forwaived fees. and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid befote the court'will dismiss the case.
  1AVfSOt Lo han demandado. Si no responde dentra de 30 dfas, la corte puede decidir en su contra sin escuchar su versf6n: Lea fa Informacidn,a

     Tiene 30 D(AS DE CALENDARIO despues de que le entreguen esta citacid'n ypapeles legales para presentar una, respuesta por.`escrito en esta
  corte y hacer que se entregue una copta at.demandante. Una carta o una-liamada telefonica no lo protegi:n. Su Yespuesta por escrito tiene'que estar
  en formato legal correcto si desea que procesen su. caso en la corte. Es posible que haya un formularfo que usted pueda.usar para su. respuesta.
  Puede encontrar estos formularios de la corte y mas informacibn en eFCentro.de Ayuda de las Cortes de Califomia (www.sucorte.ca:gov), en la
  bibfloteca de I"eyes de su condado o en (a corte que le quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
  que le d6 un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perdet el caso por incumplimiento y la corfe re
  podra quitar su sueldo, d(nero y bienes sin mas advertencia.
     Hay otros requ(sitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce'a. urt.abogado, puede.11amar a un servfcio de
  remision a abogados. Si no.puede pagar a un abogado, es posible que cumpla con los requiskos para obtener servicios legales gratuitos de un
  programa de servicios legales sin fines de Iucro. Puede encontrar estos ginpos sin fines de lucro en el sitio web de Califomia Legal Services,.
  (www.fawhelpcalifomia.org),.en el Centro de Ayuda de las Cortes de Ca(ifomia,.(wxnar.sucarte.ca gov) o poniendose en contacto con la corte o
                                                                                                                                                  el
 colegio de abogados locales. AVISO: Por ley, la corte tiene. derecho a reciamar las cuotas y los eostos exentas por imponer un gravamen sobre
 cualquier recuperacion de $i 0,000 b mas de va(or recibida mediante un acuerdo o una conceston de arbtraie en.un caso de derecho eiv(I. Tiene que
   agar el gravamen de ia corte antes de que Ia corte pueda desechar el caso.
The name and address of ihe court is:                                                                              4130
(El nombre y direccion de la corte es):                                                                    (KsEe%       4 -
                                                                                                                                 ~®~~~
Superior Cou'rt of California
-725 Court Street
Martinez, CA.94553
The name, address,, and telephone number of`plainfiff's. attorney, or plaintiff without.an attorney, is:
(EI nombre,, la direcci6n y_el numero de tefefono del abogad"o del demantlante, o del d"emandante que no tiene a6ogado, es):
David B. Pillemer Esq. 97808 PILLEMER & PILLEMER
17835 Ventura Blvd_, .Suite ,2Q4 (8,18) 994.~43.21.
Encino, CA 913:16:
DATE::                                           ~g   ~}                                      Cferk, by                                         0      . L               ,
                                                Lo~~                                          tSecretario)                           B. P                                1
                                      summons, use rroor or 5erylce or summons (rorrr
        prueba de;entrega             ~ esta citaci6n use el formulario t'roof of Service of                       (POS=010))..
                                             NOTICE TO:THE PERSON SERVED: You are
                                      ~      1. Ei as an individua(defendant:
                                             2.    as. the person stied under te:.fictiti,                        of
                                                                                          _
                                                                                                                           ~7~,jL_
                                             3. 0   on behalf of (spectfy). ~   ~-~a0-
                                                                                F
                                                under:        CCP'416 10. (corporaflon) ......    -"                                 CCP 416.6f) (minor)
                                                              CG~ 41 ¢ 20: (defunet corporationj                                     CCP 416.70 (Conservateef•
                                                              CCP 416.40. (association or partnership)                               C
                                                                                                                                     _ CP 416.90 (authorized person)
                                                                       other (speeify):
                                             4. ~6'y
                                                _              persona! delivery on. (dafe}:                 ~"            ~~,~
                                                      &    I                                                 1 ~       ~               I                                 Page1 o?I
Form Adop ted lor Mandatory, Use                                                                                                           Code o1 Cioil Procedure §§ 412.20, 465
 JudiCial Council o( Calffomta            Fssential
 SUM•100 (Rev. Juty 1. 20091     ~•                                                                                                                          www:counlnto.ca.gov
                                eehcom Ira3FOrnIS
                                         ~
                                                                                                                           16Q86
                     Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 7 of 39
                                             .,.




           _.1 David B. Pillemer, Esq., State Bar No. 97868
                PILLEMER & PILLEMER
           2    17835 Ventura Blvd., Suite 204
                Encino, California 91316-3673                                         N          L          E       D
           3    Teiephone (818) 994-4321, - Facsirriile (818) 994-3484
                Emai1: dpillemerr~pillemefiaw.com
                                a                                             IF       JAN 19 2112.1
           4
                Attorneys f.or Plairrtiff                                           K:BIdCER Cl.E~R((.OFTHC CQURY
                                                                                   SUPERiOR-COWNTOF CALIFORNIA
                                                                                     COUNiY OF CONTRn COSTI~.
           J    STATE. FARM. GENERAL INSURANCE CC?MPANY                       ay
                                                                               "       "   B• Panl. ~q..y bwk


           ~



           7
           8.                          SURERIOR COURT OF THE STATE OF CALI1`ORNiA
           9.                                      COUNTY OF CONTRA COSTA
         10
         11     STATE FARM GENERAL I[VSURANCE                    CASE N:O.:~ ~ ~, ® ~ ~ ~ ~ ~
                COMPANY,
         12                                                      COMPLAINT FOR SUBROGATIONs
                               Plaintiff,                       NEGLIGENCE, INDEMNITY AND BREACH OF
         13'                                                    WARRANTY
                       vs.
         14                                                     TRIAL. DATE: None Set                                   I
                AMAZON.COM, INC., AE(USNY and                   ACTION FILED:
         15 DOES 1-40 lnclusive,
         16                    Defendant..
                                                                        Tti1S CASE lS ASSIGNED
         17                                                              TQ DEPT~, FOR AL1,
                                                                               pURPQSES.
         18            Pfaintiff alleges:
         19                                            GENERAL ALLEGAT(ONS
         20            1:.     That. at aIl times mentioned herein, plaintifP was and now is. a corporation duly
         21     orgarilzed and existing under and by wirtue of the laws of the" State of "lllinois and authorized to
         22 conduct fire and" casualty insurance 6usiness in the State of Ca(ifornia:
         23            2.:     That at,all.titnes mentioned laerein, Amazon.com, lnc. (hereinafterAm'azon")
         24 was and no+ry is a V1Gash'ingtorn, corporafion authorized to and doing business in ths County- of
         25 Contra: Costa,. State of t✓alifornra.
         26           3.       That at.,all times mentioned herein~ Aelusny was and now is a business entity;
         27 tyPe unknowri, tocated in China arid authorized to and doing business in, the County .of Contra.
         28 Costa,; State of California.

comptaint o0
mp   .                             FOR                 ikil
20t118.1t235
6 .;__.
                      Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 8 of 39




             1           4.     That plaintiff is ignorant of the true names or capacities, be they corporate,
             2    associate, individual, or otherwise of defendants sued herein bythe fctitious names of Does 1
             3 through 40', and. each of them, and, plaintiff will ask leave of this Court to amend this Complaint
             4    to reflect the true'narhes arid capacities of said f ctitiously named defendants when the same
            5    have been .ascertained,

             6           5.     That at,all fimes mentioned. herein,: Thomas .G Frohlich and Judy F. Froh(ich,
            7(hereinafter "Frohlich") were insured under policy riumber 57-CiVl-V981-5. Said poiicywas in
             8 full force and efFect at all times.re(evant hereto and provided coverage for damage to and
             9    destruction of the praperty of Frohlich located at Lafayette, (hereinafter "Frohlich Property").
           10            6.     That bythe terms of said policy of insurance, plaintiff was to reimburse said
           11    insareds.f.or damages to.or destruction of the aforementioned property.
 ~
 ~'[2                   7.      Thaf priorto November 9, 2019,. Aeiusny manufactured: an Aeiusny.400W Soiar
 a         13    Generator Portable Power Statian, 296V1/h CPAP Backup Lithium Battery,.1.101% Pure
 ~
 ~'i4            Sinewave AC Outiet,,12V DC Output, USB Output Power (hereinafter Generator"). Said
 ~
 R
 a
           15    Generator was sold through Ainazon and stocked and stored by Amazon in its facility and
           16 distributed by Amazon.
           17           8..     That. on or about November 16, 201.9, the Generator caught fire whife located at
           18 the Frohlich Property; causing severe damage to the Frohlich Property.
           19                                 FIRST CAUSE OF ACl"ION - SUBROGAT[ON

           20           9.      That "plaintiff refiers to and realleges Paragraphs 9' thr.ough 8 of the General`,
           21    Allegations as though set'forth in full herein:
           22           10.     Thaf: at alf times mentioned herein, defendants Amazon and Does 9-2Q were
           23    engaged. in the business of designingg, manufacturing and assembling Generator for sale to
           24    and use by members of the gerteral public; and as part of.its business, defendants Amazon
           25 and. Does 1'-20 desig'ned;, manufactured, -arid assembied the specific Generator hereiiiafter
           26    referred to.
           27           1`f.    That afiatl times mentioned herein, defendantAmazon ancl Does 21-40 iniere
           28 engaged in the business of selling af retaif to. mernbers of the general public in the City of

mslopn116086 .                                                     : 2 ;;
complainL co
mP                     COMPLAINT FQR S.UBROGATION, NEGLIGENCE, INDEMNITY"AND BREAGH QF WARRANTY
201118.11235
n a_....
                        Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 9 of 39

        .                                      --'                                      --
                II                                                                           .

            1        Lafayette,: County of Contra Costa, State of California, the hereinabove described Generator.
            2               12.    That at all tirries rnentioned- herein, defendants, and each of them, knew and
            3        intended that the Generator would be purchased by members of the general public and used
            4        by said purchasers and others without inspection for defects.,
            5               13.    That on oc above November 9, 2019, Frohlich purchased the aforementioned
            6        Generator from Amazon at its regular place of business hereinafter aAeged.
            7               14.    That the Generatorwas; at the time. that Frohlich pur-chased it, defecfive and
            8        unsafe for its intended purpose in that said Generatorcaught fre, causing destruction to the
            9        Frotilich Property.
        10                 1_5.    That on or about November 16,. 2019, Frohlich had plugged in the Generator to
       11        charge it.when it caught fire..
 ~ 12                      16.     That as a direct and proximate result of ihe defect in the Generator, it caught
 ~ 13 fire, as herein alleged, plaintifi~s insureds, Frohlich, sustained damage to their hortie,
 G
                                                                                             ,   their
 ~
 ~ 14                personal property, and incurred additional living expenses in an amount of at least.
 ~
 =
 a     15        $275,706.62.
       16                  17.     That ,plaEntiff paid to its insureds the sum of $273,706.62 to date, and will amend-
       17 the corriplaint if any acCdifilonal sums are paid to its insureds. The Frohlichs incurred a
       18       deductible of $2,00a. that State Farm is seeking to recover herein. That puisuant to the terms
       19       of the, aforementioned policy of insurance and California. State law, pfaPntPft` thereby became
       20        su6rogated to all of the rigfits of, entitled to enforce a11 of the; remedies of said insureds.
       21       against defendants,- and each of thern:
      22                   18.    That prior to the coinmencement of this action, said insureds assigned to plaintiff
      23 all of their rights against defendants, anci each af them.
      24                                        SECOND CAUSE C)F ACTION - NEGLIGENCE.
      25                   19.    That plaintiff refers to-`and realIeges Paragraphs fi through 8 of the General
      26        Allegations and Paragraphs 1:0 through;18 of the First Cause of Action as though set forth in
      27 fu![-:herein.,
      28                  20.     'That plaintiff Is informed artd believes, and based thereQii:alleges "that,

W      1                                                           =a-
 "°P1a°`~_""
mp                        COMPLAINT                       , NEGLIGENCE, INDEMNITY AND BREACH OF INARRANTY
20111&11235
                     Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 10 of 39
                                             •~




          1       defendants, and each of them, were the manufacturers, designers, assemblers, distributors,
          2       sellers and advertisers of the Generator and all its component parts, and' knew, or should
          3       have known, that said Generator was to be: used by the general pubiic..
          4             21.    That pla'rntiff is informed and helieves, and based thereon alleges, that the
          5 defendartts, and each of them, negligently, carelessi.y, tortiously and wrongfullyfailed to use
         .6      reasonable care in fh"e design.,, manufacture, assembCy, distribution, sale.and advertising of
          7 said Generator.
          $             22.    That plaintiff is informed and believes, and based thereon alleges, that the
          9- defendants, and each af them, knew or shoufd have knowri that the Generator artid its
        10       component parts were not adequately designed, manufactured, assembCed, dlstributed and
       11        sqld to the general public.and th'at. the users would be substantialfy damaged thereby.
       12               23.    That ₹he defendants herein were under a duty to exercise ordinary care as the
       13        manufacturer, designer, distributor, marketer, wholesafer; retailer and advertiser of the
        14       Generator to avoid reasonabiy foreseeabfe injury to users, purchasers and others of the.
        15       Generator.

       16               24.    That the defendants, and each of them, knew or shouid have foreseen with
       17        reasonabie certainty that purchasers,, users and others wou[d suffer monetary and other
       18 damages if the defendants,, and each of them, fai(ed to perform their duties to cause the
       19        Generator to be completed in a proper and workmanlike mariner and. f.ashion.
       20              25.     That as a direct and proximate result of the foregoing negligence, carelessness
       2'I       and unworkrrtanlike conduct, action andCor omissian by defendants, and each of them, plaintiff
       22        has nouv paid to its insured/s, Frohlich the sum of $275,706.62 for the darnages that they
       23 suffered and wliich were covered un:der the poiicy, issued by State Farm. GeneraC Insurance.
      24         Co.mpany'(hereinafter State Farrri").
      25               26..    That as a direct and. proximate resu[t of the payment by State Farm to: Fr:o,hlich,.
      26 State Farm became subrogated to their rights against defendants, and each.-o.f them.
      27 '                                        THIRL? CAEJSE OF ACTIO[V -- INDEItitfNITY
      28 II            2Z-    That ptairttiff refers to and realleges Paragraphs 1 through 8.of the G'eneral

complaint_co
                                                                 -~+-
mp                             NT FOR SUBROGATIOiV, NEGLIGEIVCE, INDEMNITY
20i-i1B1-1235,
                     Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 11 of 39
        V9




                  Allegations, Paragraphs 10 through 18 of the First Cause of Adion, Paragraphs 20 through 26
                  of the Second Cause o€Action, as though.setforth ih full herein.
                         28.     That as a result of paying to plaintifPs insureds all sums upon which plaintiffs
                  insureds made claim, plain₹iff became entitled to seek indemnity from defendants,:and each of
                 I therr7, for the damages that they caused.
             6           29.     That plarntif€ has paid to its insureds the sum. of $275,706.62. As a dir,ect and
             7   proximate result of said payment_by State Farrn to Frohlich, State Farm ,became subrogated
             8 I to the rights. of its in"sureds.

             9                           FOURTH CAUSE OF ACTION - BREACH OF WARRANTY
        Ia               30.     That plaintiff refers #o and realleges Paragraphs 1 through: 8 of the General
       11        Allegations, Paragraphs 10 through 1.8 of. the First Cause ofAction, Paragraphs 20 through 26
       12 i of the Second Cause of Actton, as though set forth in full herein.
       13                31.     That in connection uvith the manufacture, sale, supply, delivery,. handling and
        14 use of the products previously referred to,. Defendants expressty and/or impliediy warranted

 a. 15' ~ that said products and merchandise were merchantable and of Igood. quality. Said
    16 representations were, in fact, untrue, in that said products and merchandise failed to operate
       17 properfy, fai(ed to operate as promised both exptessly and by implicatiori, and faifed to
       18 operate in a manner that would reasonably be expected by a"reasonabfe consumer, and said
       19 failures caused damage to State Farm's insured: Defendants were, or should have faeen, fully
       20 know[edgeable as to the dangers and defiects surrounding the saie, supply, delivery and use
       21        of said products and merchandise, and their, suitability for the purposes and uses for which
       22 they'incere'intended.
      23                32.     That in connection. Gvith the manufacture, sale, supp(y,, delivery, testing, handling
      24 and use of the pr.oducts and merchandse previousiy described, Defendants expressly and/or
      25 implied(y warrartted, through advertising claims andlor product.labefs that said products and
       26.       merchandise iuere suitable for the uses and purposes for which.theywere intended. State
      27 Farm`s insured relied upcin said representations, which were in fact falser and" uritrue, °in that,
      28 exposure to and use-of the products and merchandise previously referred to did, in fact, cause

complaint_co
                                                                 -5-
mp                               NT FOR SUBROGATON, NEGLIGENCE, INDEMNITY AND BREACH OF
2ti1t i8.1T235
                    Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 12 of 39




            '1   serious property darnage to State Farm's insured.
           2            33_    Plaintiff seeks pre judgrnent interest as prescribed by California. law upon any
           3 and ap damages sustaihed by State Farm's insured as herein above afleged_
           4
                        WHEREFORE, plaintiff prays for judgmenf against -defendants, and each of them,
           5
                 jointly and severally, as fo[[ows:
           6
           7            1..    For damages in the surri of $275,706.62;
           $            2.     For pre judgment interest'►n all sums awarded at the lega! rate;
           9            3.     For costs of suit herein incurred; and
                       4•      For such other and further relief as this court deems just and proper,
         10
        11                                                                                                  `
 ~               DATED: November 18, 2020                 P(LLEMER & PILLEMER
 ~      12
 ~
 a.     13                                       B
 ~'9    14                                            y   DAVID B. PILLEMER
                                                          Attorneys for Plaintiff, State Farm General Insurance
 ~      15                                                Company
 ~
        16
        17
       18
       19
        20
        21
       22
       23
       24
       25
       26
       27
       28

m:lopn11608611
comPlaint co
rnp                   COMPLAINT FOR SUBROGAI"ION, NEGLIGENCE, INDEMNIIYAND BREACH-OF WARRANTY
'201118.1"1235
                       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 13 of 39

      ATTORNEY ORPARTY WITHOUT ATTORNEY(Name, State Barnumber, antl addrese):                                                                   FOR COURT USE ONLY
      _ David B. " Pillemer Esq.                                97808
        PILLEIvlER & PILLEMER
           1:7835 Ventura Blvd., Suite 204
           Encino,          CA 91316                                                                                                        ~        ~
                 TEt.tTHONENo.: (818)            994-4321               FAxNo.:    ('818)     994-3484                                                                    D.
        ATToRNEYroR(Name): STATE FARM GEhTERAL INSURANCE COMPANY
      SUPERIOR COURT OF CALIFOR NIA, eOUNTY OF Con tra
                              -    /        ~
                                                       Co s ta                                                                               J/~ ~1 19 2021
             STREETADDRESs:725 li    ourt              Street                                                                  '         K.BIEKERC4ERKpFTl{ECOUR)-
            .MAILING ADDRESS: SAME                                                                                                      5UPE7nOR COURT OF CAUFORNIA
                                                                                                                                          COUN7Y   OF CONTRA CoSTA
            aTrANDzmcooeMartinez,                      CA 94553                                                            By"                        oormv urs.t
               BRANQ~t NAIrtE.

          CASE.NAt,tE: STATE FARM V AMAZON. COM and _AEIUSNY

            CIVIL CASE COVER SHEE'i                                     Complex Case Designation                        CASE                          ®         ~.
      ~      Unlimited           0        Lfmited
             (Amount                      (Amount                    ~ Counter          j~ Jofnder
             demanded        demanded is                                                                              ' JUDGe
                                                                Filed with first appearance by defendant
             exceeds $25,000 $25,000 or, less)                     (Cal. Rufes of Court, rule 3.402                     DEPT-*
                                                    Items 1-6 below must be com leted see instructions on page 2.
  1. Checit one box below for the case type that best describes this case:
     Auto Tort                                      Contract                                                         Provisionalty Complex Civit Lit'igation
     ® Auto (22)                                         Breach of contract/warranty (06)                            Ca(. Rules ot Court,.rules 3.400-3.403),
    ® Uninsured motorist (46).                           Rule 3.740 collections (09)                                      Antitrust/Trade regulation (03)
     OtherPl/PD/WD(PersonallnjuryfProperty               Othercollections(09)                                             ConstrticUomdefect(10),
    Damage/Wrongful Death) Tort                          Insurance coverage (18)                                          Mass tort (40)
         Asbestos (04)                                   Other contraet (37)                                              5ecurities litigation (28)
         Product liability(24)                      Real Property                                                         Environr»ental/Toxic tort (30)
         Medical malpractice (45)                  Q Eminent domaiNlnverse                                                Insurance coverage.ciaims arising from the
               OfherPl/PDM/D (23)                                          condemnafion (14)                             above listed provisionally complex case
                                                                                                                         types (41)
          Non-PllPD1WD (Other) Tort                                 ~      Wrongful eviction (33)
               Business tort/unfair business practice (07)                 Other real property (26)                 Entorcement of Judgment
               Civii rights (08)                                    UnlaWful Detainer                               ® Enforcement of judgment (20)
               Detamation (13)                                          Commercial (31)                             Miscellaneous Civil.Compiaint
               Fraud (16)                                                  Residential (32)                              RICO (27)
               Intellectual property (19)                                  Drugs (38)                               El Other complaint (not specified above) (42)
               Profesaional negifgence (25)
               Other non-Pf/PDMlD toR (35)                          JudiciaiReview                                  Miscellaneous CivifPetition
                                                                         Asset torteiture (05)                          Partnership and corporate governance (21)
          Emplayment
              Wrongful termination (36)
                                                                         Petition re:: arbitration avrard (i 1)
                                                                         Writ of mandate (02)
                                                                                                                   El   Other petition (not specified above) (43)

      El Otherempfoyment (1'5),                                     d      Other judicial review (39).

2. This case L3 is            ® is not       complex under rule 3.400 of the Califomia.Rules of Court. If the case is complex, nlark the
   factors requiring exceptionaF judicial management:
   a. Ei Large number of separately represented parties.            d. ~  Large number of witnesses
   b.       Extensive motion practice raising difficult or novel'.. e.    CoordinaGon with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countrfes, or in a federal court
   c. ® Substantial amount of documentary evidence                  f. ® Substantial postjudgment judicial supervision:
3: Remedies sought (check all that appiy):. a. M monetary b. Q nonrnonetary; declaratory or injunctive reilef a..                punitive
4. Number of causes of action s ecify): " Four
5. This case              ®          is             is not      a class action suit.
6. if there are any knovun refated cases, file and serve a notice of reiated case.. (You:may use form CM-015.)

Date: 1: % 12 / 2 0 21
D1S7i d R_ P`i l l Pm Pr
                                     (TYPE OR PRINT NAMO                                 ~                    (SIGNATUREQF PARTY OR A770RNEY FOR PAA rlr)

                                                                        NOTICE
 ..6 -Plainfiff must fife this cover sheet with-the first paper filed in.the action or proceeding (except small claims cases or cases filed
      underthe Probate Code, FamilyCode,.or Welfare and, Institutions C         _ ode). (Cal. Rules of Court, rufe 3:220,) Failure:to tile may resu'It
      in sanctions.
  . File: this cover sheet.in addition Eo, anycoversfieet required by local courttul'e.
  . If this case is complez under rule 3.40D et seq: of the California Ruies of`Court, you, must serve a edpy of this cover "sheet ori all:
          other parties to the actfori or proceeding.
  .       Unless thts is a collections case under rule 3.740 or a complex case, this eover sheet will be used For statistical purposes Dnly.

FormAdopted'tpr hlandatory Use
Judciai aundl o! Calitomia     (~       Essential                   CIVIL CASE COVEIR~ SHEET                                       ~car Rutes ot court n,las z.3o;3:220, 3.400•3.403 3.740;
                                                                                                                                        Cat_ Slandanls~ol Judidal Admmisvation .std. Y.
CM OtO~Rev. Ju1 1,200          `-'~    I~ Forlfls-                                                                                                                 www.courGnio:gov
                                                                                                                                                                                 ca.
               y       ~       ceb.com
                                                                                                                        16086
                    Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 14 of 39



                                                                                                                                                CM-010
                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
   To Ptaintiffs and Others Fiiing First Papers. If you are filing a first paper (for example; a complaint) in a civil case; you must
   complete and file, along with your first paper, the Civfl Case Cover Sheet contained on page        1. This mformation             used to compile
  statfstics about the types and numbers of cases filed. You, must complete items 1 through 6 on the sheet. In itern willhe      you must check
   one box for the case type that best describes the case. If the case fits both a general and a more specific type of 1,     case [isted in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates
  To assist you In complef[ng the sheet, examples of the cases that belong under each case type in item 1the               primary cause of action.
                                                                                                                     are provided befow. A cover
  sheet must be filed oniy with your initial paper. Failure to file a cover sheet w[th the first paper f71ed: in a civil case may subject a party,
  its counse[,,or both to sanctions. under rules 2.30 and 3.220 of the Califomia Rufes:of Court.
  To Parties in Rute 3:740 Collections Cases. A°collections case" under rule 3.740 is defined as an action;for recovery of
  owed in a sum stated to be certain that is not more than $25,000, exclusive of Interest and attorney's fees, arising•                  money
                                                                                                                                     a transactUon in,
  which property, services, or money was acquired on credit. A collections case does not. ine[ude an actioti seeking fromfo[lowing:.(1)
  damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment        the                tort
                                                                                                                                   writ of '
  attachment. The identifica₹ion of a case as a rule 3.740 collecUons case on.this form means that it will be exempt from the general
  time-for-service requirements and case management rules, uniess a defendant files a responsive pleading: A ruie 3.740 collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3:740.
  To Parties in Comp(ex Cases. itt complex cases only, panties must aiso use theCivil Case Cover Sheet to designate
  case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be      whether the
  completing the appropnate boxes fn items 1 and 2. If a plaintiff designates a.case as complex, the cover sheet must be served        indicated by
  cornpiamt on a[I parties to.the action. A defendant may file. and serve no later than the time of its first appearance a jofnder in the    with the
  plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
  the case     is complex.

                                                              CASE TYPES AND EXAMPLES
  Auto Tori                                       Contract
       Auto (22)-Personal injury/Property            Breach of ContractlWarranty (06)                 Provisiona[fy Comptex C[V[I Litigatlon (Cat.
           Damage/Wrongful Death                          Breach of AentaULease                      Ru[es of Court Rules 3.400-3.403)
       Uninsured Motorist (46) (if the                        Contract (nol unlawful detainer             Antitrust(Frade Regulat[on (03)
           case Invoives an uninsured                              orwrangful eviction)                   Constnicfion Defect (TO)
           motorist clairn subject to                    Contract/Warranty Breach-Seller                  Claims Involving Mass Tort (40)
           arbitration, check this item                       PlainUff (not fraud or negligence)          Securities L➢tlgation (28)
           instead of Auto)                              Negligent Breach of Contract/                    EnvironmentaUToxic Tort (30)
                                                              Warranty                                    Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                        Other Breach of Contract/Warranty                     (arisfng from provisionally complex
 property DamageJWrongful Death)                     Collections (e.g., money owed, open                      case type listed above) (41)
 Tort                                                    book accounts) (09)                         Enforcement of Judgment
     Asbestos (04)                                       CollecUon Case-SeUer Plaintift                  Enforcement of Judgment (20)
           Asbestos PropertyDamage                       Other Promissory Note/Collections                    Abstract of Judgnsent (Out of
           Asbestos Personal Injury/                          Case                                                  County)
                  Wrongful Death                      Insurance.Coverage (notprovisionally                    Confession of Judgment (non-
    Product Liability (not asbestos or                    compiex) (18)                                             domestic relations)
          toxic/environmenfal) (24)                       Auto Subrogation                                    Sister State Judgment
    Medical Maipractice (45)                              Other Coverage                                      Administrative Agency Award
          Medical htalpractice-                      Other Contract (37)                                            (not unpaid taxes)
               Physicians & Surgeons''                    Contractual Fraud                                   Petition/Certification of Entry of
          Other Professional Health. Care                Other Contrract Dispute                                    Judgment on Unpaid Taxes
               Malpractice                                                                                    Other Enforcement of Judgment
                                                 Rea[ Property
    Other Pi/PDNVD (23)                                                                                             Case.
                                                    Eminent DomaiNinverse
          Premises Liability (e.g., stip                                                             Miscetlaneous Civil Compiaint
                                                         Condemnation (14)
               and fall)                                                                                 RICO (27)
                                                    WYongful Eviction (33)
          Intentional.Bodily Injury/PDlih/D                                                              Other Complaint (not specified
                                                    Other Real Property (e.g., quiet title) (26)
               (e.g., assauit, vandalism)                                                                    above) (42)
                                                        Writ of Possessibn of Real Property
          Intentional lnfliction of                                                                          Declaratory Relief Only
                                                        Mortgage.Foreclosure
               Emotional Distress                                                                            Injunctive Relief Only(non-
                                                        Qufet Tit[e
          Neg[igent inflictlon of                                                                                  harassment)
                                                        Other Real Property (not eminent
               Emotionaf Distress                                                                            Mechanics Lien
                                                         domain, landlord/tena_nt, or
         Other PI/PD/WD.                                 foreclosure)                                         Other Commercial Complaint
Non-PI/PDNUD (Other) Tort                                                                                          Case (non-tort/non-compfex)
                                                 Uniawtul Detainer                                           Other Civil Compiaint
    Business TorrlUnfair_ Business                  Commercial (31)
         Practice (07)                                                                                             (non-tortlnon-complex)
                                                    Residential (32)
    Civil Rights (e.g., discrimination,             Drugs (38) (f the case involves iliega['         Miscellaneous Civil Petition.
            false arrest) (not civil                     drugs, check this item; othenuise,              Partnership and. Corporate
            harassment) (08)                                                                                 Govemance (21)-
                                                         report as Commercfa[ or Residential)
    Defamation.(e:g., slander, libel)                                                                   Other Pefition (not speci[[ed
         (13)                                   Judicial Revfew
                                                                                                             above) (43)-
   Fraud (16)                                       Asset. Forfeiture (05)
                                                                                                             Civil Harassment
   Intellectual Property (19)                       PetiUon Re: Arbitration Award:(11)
                                                                                                             Workplace Violence
   Professional Negligence (25)                     Writ of Mandate (02)
                                                                                                             Elder/DependentAduit
        Legal Malpractice.                              Writ-AdministraGve [Nandamus
                                                                                                                   Abuse
                                                        Writ-Mandamus on Limited Court
        OtherProfessional Ma[practice                                                                        ElecUon Contest
                                                            Case Matter                                      Petiticn for Name Change
            (not medical orfegal)
                                                        Writ-Other Limited Court Case
   Other Non-PI/FDM/D Tort (35)                                                                              PetiUon for Relief from Late
                                                            Review
Empioyment                                                                                                         Claim _
                                                   Other Judicial Review (39).
   Wrongful Termination (36)                                                                                 Other Civil Petftion.
                                                        Review of Health Officer Oriier
   Other Employment (15),                               Notice of Appeal-Labor
                                                             Commissioner Appeals
CM•610 [Rov..luty t. 2007]
                             Cr-~' Esserttial             CNIL C~1SE COVER SHEET"                                                          Page 2 o! 2
                             ceb.00m I.~Fo~s'                                                        16 0$ 6.
        Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 15 of 39

                               SUPERIOR COURT - MARL.LdEZ
                               COUNTY OF CONTRA COSTA
                               MARTINEZ, CA, 94553
STATE FARM GENERAL VS AMAZON.COM
NOTICE OF CASE MANAGEMENT CONFERENCE                         CIVMSC21-00089
1..   NOTICE: THE CASE MANAGEMENT CONFERENCB.HAS BEEN SCHEDULED FOR:
DATE:      06/22/21.        DEPT:   07       TIME:    8:30
THIS FORM, A COPY OF THE NOTICE TO DEFENDAVTS, THE ADR.INFORMATION
SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
STIPULATION F,ORM ARE TO BE SERVED ON OPPOS'ING PARTIES. ALL PARTIES
SERVED WITH StTMMONS AND COMPLAINT/CROSS-COMPLAINT OR THE2R ATTORNEY
OF'RECORD MUST APPEAR..
2. Yoii niay    stipulate to an earli.er Case Management Coziference. If
all parties     agree to an early Case Management Conference, please
contact the     Court Clerkls Office at (925)608-1000 for Unlimited Civil
and Limited     Civi1 cases for assignment of an earlier date..
3_ You must be familiar with the case and be fully prepared.to par-
ticipate effectively in the Case Management. Conference and to discuss
the suitability of this case for the EASE Program, private mediation,
binding or non-binding arbitration, and/or use of a Special.Master.
a. At any Case Management Conference the court may make pretrial
orders including the foll.owing:,
      a. an order      establishing a discovery schedule
      b. an order      referring the.case to arbitration
      C. an order      transferring the case to limited jurisdiction
      d. an order      dismissing fictitious defendants
      e. an order      scheduling exchange of expert witness information
      f. an order      setting subsequent conference and the trial date
      g. an order      consolidating cases
      h. an order      severing trial of cross:-complaints or'bifurcating
         issues
      i. an order      determinin.g when demurrers and motions will be filed
                              SA~.'VCT IONS
If you do not file the Case Management Conference Questionnaire or
attend the Case Man.agemerit Conference or participate effectively in
the Confer.ence, the court may impose sanctions (including dismissal,of
the case and paymen.t of money) .
        Clerk of the Superior Court of Contra Cost`a County
I declare under penalty of perj`ury that I am not a.party to this
action, and that I delivered or mailed a copy of this n:otice°to tYi6.
person repres.enting the plaintiff/cross=complainant.
D'ated:    Ql/2.6(21
                                          BROOKE PO.OL
                                          Deputy Clerk o.f the Court
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 16 of 39




            * COtjTRA COSTA SUPERIOR COURT - MARTI *
            m                  '                   *

            * N6 ,Jurisdicfion                     *
            *-----------------------------------.--*
            * Receipt # 202101260142 Oper: BPOOL ~
            * 1/26/21 Case #     fiSC21-00089      *
            * Case Type .: CIVIL                   ~
            * Payment Type: CNECK.                 *;
            * Received;             $435.00        *
            *         Fee :         $435.00        *
            ~ Change:                 $0'.00       *
            *               - Name --              *
            ~ STATE FARfi.6ENERAL VS.AMAZON.COM    *
            * UNLTD CIV NE4i COMPLAINT             ~
                         Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 17 of 39

                                                                                                                                                  CM-110
     ATTORNEY ORPARTY WITHOUT ATTORNEY (Name; State Barnumber, ar.d address):                                           FORCOURT USE ONLY




     TELEPHONE NJ.:                                       FAX NO.(OpGonal):
     E-MAIL ADDRESS (Optionap:
     ATTORNEYFOA'(Name):
     SUPERIORCOUR'r OF CAL.IFORNfA, COUNTY OF
            STREET PDORE9S:
            MAILING AODRES5:
          CITY AND DP CODE:
               BRANCH NANIE
          PLAINTIFF/PETITIONER:

     DEFENDAM'lRESPONDENT:.

                                                                                                      CASE NUMBER
     (Check one): Q              UNLIMITED CASE             0     LIMITED CASE
                                 (Amount demanded                 (Amount demanded is $25,000
                                 exceeds $25,000)                 orless)
     A CASE MA
             i1NAGEMENT CONFERENCE is sdlieduled as follow
                                                         _ s;
     Date:                                      Tirrle:                         Dept.;                  Div.:                  Room:
     Address of court (if different from the address above):


     ®        Notice of Intent to Appear by Telephone, by (name):
                   IfISTRUCTIONS: AII applicable boxes must be checked, and the specifted information must be provided.
1.       Party or parties (answer one):
         a. ® This statement is submitted by party (name):
         b. ® This statement is submitted jointiy by parties (names):


2.       Complaint and cross-complaint (to be answered by plaintlffs and-cross-comp-lainants only)
         a.    The compfamt was filed` on (date)`
         b. ®       The cross-complain(,.if any,.was filed on (date):
3,       Service.(to be answered by plaintiffs and cross-coriTptainants only)
         a. ®       AII parties named~in the comp{aint and cross-comp(aint have been served, have appeared; or have been dismissed.
         b. ®       The fol(owing parties named in the complaint or cross-compfaint
                    (1) ® have not been senied (specify names and e.Xplain why not):

                    (2) Q        haVe been served but have not appeared and have not been dismissed (speciiy names)`

                    (3) ®        have had a default.entered'against ttiem,(specify nairres):

       c.     ®     The following additional pafties:may be:adtled (specify names, nature oflnvolvemenfin case,, and the date bywhich
                    theymaybe served);°


4: Description of case
   a.. Type of case iri              ®     cornpfaint     0      cross-complaint         (Describe; ina'uding causes of action):




                                                                                                                                                  Page 1 df 5
FarmAdoptedfordAandatoryUse
  JudiciafCounal of Califomfa     C~~     ESSent18l
                                         I~
                                                            CASE MANAGEMENT STATEMENT                                                       ~~il3rzo-ai~o
   CM-71Q LRev. Jul 1, 2011                                                                                                                 wwwcvurts.ca.gov
                   Y       )      telrwm „ FOrmS'
                          Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 18 of 39

                                                                                                                                                      GM_iin
                 PLAINTIFFIPETITIONER:                                                                      c.asE NUMeM

       DEFENDANT/RESPONDENT:

  4.        b.     Provide a brief statement of the: case, including any damages. (tf personal inJury damages are sought, specify the injury and
                   damages claimed, fncluding medical expenses to date [indicate source and amountj, estimatedfuture medica/ expenses, tost
                   earnirrgs to date, and estimated fufure fost earnings. (f equitable 'reliefis sought, descri6e the nature of the relief)




        E3(if inere space is needed; check this box and attach a page designated as Attachment4b}
 b.     Jury or nonjueytrial
        The party or parties request ®              a jury triai   ®    a nonjury trial'.        (!f more than one party, provide the narne of each party
        requesting a jury frial):

 fi:    Trial date
        a. ® The trial has been set for (date):
        b. ® Mo trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                  not; explain):

        C.        Dates on wh.ich parties or attorneys will not be availabfe for trial (specify dates and'exptain reasons for unavailability):



 7:     Estimated length of triat.
        The party or parties estimate that the trial will take (check one):
        a. [j days (specify number):
        b.        ®    hours (short causes) (specify):
8.      Triat representation (to be answered"for each pan`y)
        The party or parties wiil be represented at trial []               by the attomey or party listed in the caption        C] bjr the following:
        a. Attomey:
        b. Firm:
        c:        Address:
        d.        Telephone number.                                                         f.   Fax number:.
        e.        E-mail address:                                                           g.   Party represented:
        L3 Additional.representation is described in Attachment 8:
.9:     Preference
        0         This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
    a. ADR information package. Please note that differentADR processes are available in different courts and communities; read
        the ADR.information package provided by the court under rule 3.221. for information about the processes available through the
                  court and community progr•ams in this case.
                 ('t) For parties represented by counsef:. Counsel 0 has 0 has not provided the ADR information package identified
                      in rule 3.221 to the, client and reviewed ADR options with.fhe clienf:
                 (2) For self-represented parties: Party ❑ has L3 has not'reviewed the ADR information package identified in rule 3.221..
        b.       Referral to judicial arbitration or civil.action:mediation ('if avaiiable).
                 (1) 0 This matter is subject`to mandator}rjudicial arbitration under Code of Civil Procedure section 1141.11. or to: civil.action
                           mediation under of Code of Civil Procedure section 1775.3 becau_se the ainount in, controversy does not exceed the
                             statutory. Ifmit.
                 (2) ~       Plaintiff elects fo refer'th'is case to, judicial arbitr•atjon and agrees to liniit redave ry
                                                                                                                        . to the amount.specified in Code of
                             Civil.Proce_dure section 1141.11.
                 (3) [] This case is exempt from judiciaf arbitration under riile 3.811 of the California. Rules of Court or from civ[I action.,
                        mediation under Code of Civif Prodedure sectiori 1.775 et seq, (specify exemption):

CM-110,[Rev.,luly1.2o11]                                      CASE MANAGEMENT STATEMENT                                                               Page2of5

Cr-~' IEssent➢a1
aeb.com ,~~t CiY17S'
                     Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 19 of 39

                                                                                                                                        CM-110
          PLAINTIFF/PETITIONER:                                                                 cAsE HeMaeR:

    DEFENDANT/RESPONDENT:


 10. c.      Indicate the ADR process orprocesses that the party or parties are willing to participate in, have agreed to participate in, or
             have already participated in (check all that apply and provfde the specffred /nformatfon):

                               The party or parties completing       If the party or parties completing this form in the case have agreed to
                               this form are inrilling to            participate in or have atready completed an ADR process or processes,
                               participate in the following ADR      indicate the status of the processes (atlach a copy ofthe parties' ADR
                               processes (check atl that appty): '   stipulatidn):


                                                                     0    Mediati(in sess[on not yet scheduled

    (1)Mediation                               ®                     ®    Mediation session scheduled'for(date):
                                                                     ~    Agreed to complete mediation by (date):
                                                                     0    Mediation completed on (date):

                                                                     Q    Settlement conference not yet scheduled
    (2)Settlement                              ~                     ~    Settlement conference scheduled for (date):
       conference
                                                                     Q    Agreed to complete settlement coeference by (date):
                                                                     0    Settlement conference completed on (date):

                                                                     0    Neutral evaluation not yet scheduled

    (3)Neutral evaluation                      ®                     L3 Neutral evaluation scheduled for (date):
                                                                     Q    Agreed to complete neutral evaluat<on by (date):
                                                                     ~    Neutral evaluation completed on (date):


                                                                     Q    Judicial arbitration not yet scheduled
    (4)Nonbinding judicial                     ®                     0    Judicial arbitration,sche_duled for (date):
       arbitration
                                                                     0    Agreed.to complete judicial arbitra6on by (date):
                                                                     ®    Judicial arbitration completed on (date):

                                                                     ®    Private arbitratioci not yet scheduled
  (5)Bfnding private                                                 Q    Private arbitration scheduled for (date)r
     arbitration
                                                                     Q    Agreed to complete private arbitration by (date):
                                                                     Q   Private arbitration completed on (dafe):


                                                                     C] ADR session nat yet scheduled
  (6)Other (specify):.                         0                     0   ADR session scheduled for(date):
                                                                     0   Agreed to complete.ADR session by (date):
                                                                     Q   ADR completed on (date):;




CM-110LRev_Juty1,2011)                               CASE MANAGEMEIVT STATEMETVT                                                        payesots
    ' Essential'
C , I ~Forms-
                          Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 20 of 39

                                                                                                                                         CM-11'0
            PLAINTIFF/PETITIONER:                                                                 casE NuMeM

   DEFENDANT/RESPONDENT:

 11. Insurance
     a. a    Insurance carrier, if any, for party filing this statement (name):
       b.     Reservation of rights:       ®   Yes      Q    No
       C.     ®    Coverage issues will significantly affect resolution of this case (explain):



 1`2. Jurisdiction
       Indicate any matfers that may affect the court's jurisdiction or processing of this case, and describe the status.
      Q Bankruptcy               0   Other (specify):
      Status:

13. Reiated cases, consolidation;, and coordination~
    a. ® There are companion, underfying, or related cases.
                  (1)`. Rtame of case:
                  (2) Name of court:
                  (3) Case number:
                  (4)
                    Status:
             0    Additional cases are describeii in Attachment 13a.
      b.     ®    A motiorr to           consolidate    E3 coordinate        will be filed by (rtame paffy):


14. Bifurcation.
    ® The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
             action (specify moving party, type of motion; and reasons):


15. Other motions
    ® The party or parties expect to file the following motions before trial (specify moving party, type of motion,, andr`ssues)':



16. Discovery
      a. 0        The party or parties have completed all, discovery.
      b.          The foltowing discovery will be completed by the date specified' (describe alf anticipated discovery):.
                  Pa~rtt                                       Descriotion                                                       Date




     c:      0     The following discovery issues, including issues regarding fhe discovery of electronically stofed iriformation, are
                  anticipated (specif}i):




Ctd,11o[Rev_Jaly1,2o111                                 CASE MANAGEMENT STATEMENT                                                        Page6of5
C~-'~ EsseMia!
Ck    ICEForins•
                         Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 21 of 39

                                                                                                                                         CM-110
          PLAINTI FF/PETITI ONER:                                                                eASE NUMeER*

   DEFENDANT/RESPONDENT:


 17. Economic litigation
        a. ®        This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
                    of Civil Procedure sections.90=98 will appty to this case.
        6. ~        This is a limited civil case and a motion to withdrawthe case from the economic litigation procedures or for additional
                    discovery Wll be filed (if checked, explain specifcally wfiy economic litrgation procedures relatirig to discovery or trfat
                    should not apply to thfs case);:




18. Qther issues
      ®      The party or parties request thatthe following additional matters be considered or determined at the case management
             conference (specify):.




19. Meet and confer
    a. ® The party or parties have met and conferred with atl parties on all subjects required by rule 3.724 of the Califflrnia Rules of
            Court (if not, explain):



      b. After meeting and conferring as required by rule 3.724 of the Califomia Rules of Court, the parties agree on_the folfowing
             (specify):




20. Total'nuniber of'pages. attached (if any):4
I am compiefely familiar with this case and will be fully prepared to'discuss the status afdiscovery and altemative dispute resolution,
as welt as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case rriariagement confer.ence, '(ncluding the written authority of the party where required:,
Date;

                                                                             ~
                              (TYPE OR PRINT NAIIAE)                                              (SIGNATURE OF PARTY ORA7TORNEY.)'
                                                                                                                         .

                                                                             /
                              (7YPE OR`PRINLNAME)                                                 (StGNATURE OF PART'l QR A'rrORNE1)

                                                                                 Q   Additional signatures, are attached.




CM,110 [Rev. July 1. 20111                             CASE MANAGEMENT STATEMENT                                                         Page 5 of 5

Cr-~' Essential
ceb.com (.TiilForms
                       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 22 of 39


                                                                        ~..




                                        CONTRA COSTA COUNTY SUPER(OR COURT
                               ALTERNATIVE DISPUTE RES.OLl1TION (ADR) INFORMATION.

            All judges in the Civil Trial Delay Reduction Program agree tha₹ parties should consider using
            Alternative Dispute Resolution (ADR).to setttetheir cases,Totelf the court.you w►li use AD,R:
                                                                             ...
                  ~Choose AD:R on the Case ManagementForm (GM 1'Y.Q);
                  ~ File a Stiperlatiori and Order to.fktten.d ADR and Coritinde First Case Mariagemerrt
                        Conference 90-Days (IocaC court f.or..m), or,
                  •    Agree to: ADR at your frst court appe:arance.
            Questions? Emarl adrweba-contracosta.courts.ca.,,qov or ca/l (925) 608-207.5

         MEDI'AT10N.
         Mediation is often faster and less expensive :than going tQ.trfal. Mediators help people "who have a
         dispute talk, about ways they can setfle their case. Parties email, fax or visit thee ADR Programs
         office to get a(ist of inediators. After parties have agreed o.n .a mediator, they must write a summary
         (5 pages or less) explaining` the facts, fegal arguments, and legal' authorlty for their position. They
         must send this summary to the -other parties and the mediator at least 5 court days before mediation
         starts.

        ALL.parties and attorneys must go to medt"ation. Medtation cab. be held whenever and wherever.the
        parties and the mediator .want, as Co_ng as they fnish before the court, deadline. In some kinds of
        court cases, parties have_the chance to media#e in the courthouse on their trial day..
                                   ,.
                                   ,          .                          ..                             .:
        Most mecCiators begin by talking rivith fhe parties together, he[ping them focus on #he :important
        issues. The mediator, may also meet with each party aforie. M~diators- aften ask parfies for their
        ideas about how to settle: the case. Somek m:ediator:s tell. the parties how much money they think a
        case is worth, or tell` them virhaf they think rnight happen if' the case rrvent to trial. Other mediators
        help tC~e, parties d'ecide these things for themselves. [~o mafter what approach a'mediator, takest
        d'ecisioris .about settling a case carn on[y be made wh.eri all the parties'ag_ree.

        lf the parties go through the.court ADR progr.am;, mediators do not charge fees for the first. half hour
        spent. scheduling or preparing for mediation. They. also do :not charge fees for the first
                                                                                              _.: two hours of
        mediation. Cf parties need more time, they rnust:pay th.e rnediators regularfees. Some.mediators as4<
        for a deposit before mediation: starEs., Mediators: who do thi`s must give back whatever is Eeft after;.
        coutiting ttie time: he or she.spent peeparing for or doing the. rnediation. A parfy whose. court fees
        have been waive.d (,cancelled),may ask if their mediation; fees or deposit can.be waived.

        If parties agree about howtheY wfll settie their case,, they can choose to keep if pnvatet write it;up as
        a contractf or ask the_ judge to rnake it a..:court order. ylfhat, pacties say and agree to ;in rnedratr`on° is
        con.ftdential' (private).

        PRFVATE MEDfAT(ON
        Private mediation works in. the same. way as ju.diciaC≥.mediatfon, ;brtt,the. parties do rtot. go through the
        ADR Programs office:.:Parties choose a medtatoi- on, their own, and pay the rriediator's normal fees.


ChrO-dnforma0an
GV-655a1Nf0.Rev:1Q11'4/t6
                        Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 23 of 39

          JUDI;CIAL ARBITRATION (non-bindi'ncgl                                         ,
           In judicial arbitration,- an independent attorney (arbitrator) looks at the evidence, listens to the p"arties
          and thei'r witnesses, and decides how the case will be settied. Judicial arbitration is less formal than
          court. Parties ernail, fax or visit the ADR Programs off ce to get a list of arbitrators. If they cannot
          agree on an arbitrator, the court will assign one. The judge can send cases to arbitration if ttiere is
          less tfian $50,000 in- dispute: The• person who started the *court case can make sure the case goes
          to arbitration if they agree to limit the amount they are asking for to $50,000. Parties can also agree
          they want to use judicial arbitration. The arbitrator must send their decision (award) to tfie court
          enrithin 10 days of the last hearing. The award becomes a court judgment unless a party asks the
          court to review the case within 60 days.. Parfies rrmust use the ADR-102 form to ask for a new court
          hearing (called a trial de novo.) Judicial arbitrator.s charge $1.50 per case or per day..

         PRIVATE ARBITRATilON (non-binding and bindina)
         Private, non-binding arbitration is the same as judicial. arbitration, except.that the parlies do not go.
         through the ADR Programs office to choose ari arbitrator, and the arbitrator's award wvill not become
         a judgment of the court unless ail parties agree. Parties must pay the arbitrator's normal fees.

         Binding arbitration is. different from judicial or private non-binding arb'itration because the arbifirator's.
         decision is fnal.. Parties, give up their right to have a judge review their.ca"se later (except for reasons
         listed in California Code of Civil Procedure, Section 1286.2.) Binding arbitration rules are listed in.
         California Code of Civil Procedure, Sections '[280-1288.8. Parties may also agree any time- before
         tfie judge has miade a'; decision that ends the case to switch to binding arbitration. Parties choose the
         arbitrator on their own, and must pay the arbitrator's normal (not $150) fees.

         SETTLENIENT MEN3'CR CONFEREAICE
        Settlement mentors are independent, experienced trial attomeys that a judge has assigned to help
        parties look for ways to se₹tle their case.. The conference is, free and is held in the courthouse. It is
        often hetd on the morning of trial, but it can be scheduled anytime. These conferences usually last
        two or three hours. Parties do not present evidence and do not call witnesses. Parties can ask the
        settlement rnentor to keep some information confidential (private) from the other party, but not from
        the judge. The settlernent mentor can share any information. with the judge, or involve the judge in
        settlement discussions. AIl principals, cfients, and claims representatives must attend the settlement
        mentor conference.

        NEUTIZAL CASE E1/ALCdATIOIV
        In neutral case evaluation, an indeperident attorney (evaluator): reviews documents and listens to
        each party`s side of the case- The evaluator then tells the parties what they think could happen if the
        case vvent to trial. Many people use the evaluator's opinion to reach an agreement an their own, or
        use this inf.ormation.later in rriediation or arbitration to settle their case.

         Parties email, fax or; visit the ADR Programs office to get a list of evaluators. -After parties have
         agreed. on an evaluator, they must write a summary (5 pages or less) expl'aining the facts, legal
         arguments, and legal: authority for their position.. They must send th'is summary, ta the other parties
        -and the evaluator at least 5 courf days before evatuation starts. ALL parties and theic at#orneys must
         go to neutral case evaluation, The evaluation can be held whenever and wherever the parties- and
         the evafuator want, `as long as they 1•inish, befvre the court deadline. If the parties: gq through the
         court's ADR program,. evaluators do not charge' any fees for the, first half hour spent scheduling @r
         preparing for the evaluation conference.. They aiso do not charge fees for the fir-st two hours of the
         evaluation. If parties,need rnore time, they ntust pay that evaluators regu(ar fee!5., Some evaluators
         ask for a deposif before evaluation starts. Evaluators. who do this must give- back- whatever is left
         after counting; the time he or she spent preparing for or doing the evaluation. A party whose court
        fees have been waived_(cancelled) may ask,iftheir evaluation fees or deposit can be Waived.


Clvl! - Intbrmation
CV-655c.INFQ:Rev. 10N4/16
                             Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 24 of 39

          TEMPORARY JUDGE                                                                 .
          S`ome parties want a trial, but want to choose who will decide the case and when the trial will take
          place. Parties can agree on an attorney that they want the court to appoint as a terriporary judge for
          their case. (See Articie 6, Section 21 of the State Constitution and Rule 2.830 of the California Rules
          of Court.) Temporary judges have riearly the same authority as a superior court judge to conduct a
          trial and make decisions. As fong as the parties meet the court deadline, they can schedule the tr'ial
          at their own and the temporary judge's. convenience.

          Each of the temporary judges on the court's panel has agreed to serve at no charge for up to 5 court
          days. If the parties need more time,. they must pay that person's regular fees. AII parties and their
          lawyers rnust attend the trial, and provide a copy of all briefs or other court documents to the
          temporary judge at least two weeks before the trial. These trials are similar to other civil trials; but
          are usually" held outside the court. The temporary judge's decision can be appealed to the superior
          courE._ There is no option for a jury. trial. The parties must provide their own court reporter.

         SPECIAL MASTER
         A special master is•a private lawyer, retired' judge,; or other expert appointed by the court to help
         make day-to-day decisions in a court case. The special master's role can vary, but often includes
         making decisions that help the discovery (information exchange) process go more smoothly. He or
         she can make decisions about the facts in the case. Special masters can be especially helpful in
         complex cases. The trial judge defines what the special master can and canndt do in a court order.

         Special masters often issue both interim recommendations and a final report to the parties and the
         court. If a party objects to what the speciai master decides or r.eports to the court, that party can ask
         the judge to review the matter. In general, the parties choose (by stipulation) whom they want the
         court to appoint as the special master, but there are times (see California Code of Civii Procedure
         Section 639), when the court may appoint a special master or referee without. the parties'
         agreement. The parties are responsible to pay the special master's r.egular fees. .

        COMMUNITY MEDIATION SER1/10ES
        Mediation Services are available through non-profit community organizations. These low-cost
        services are provided by trained volunteer mediators. For more information about these programs,
        contact the ADR Program at adnrveb(cDcontracosta.courts.ca.gov
                                     4•             •




Civl{—Inlormatian
CV:655c•INFO Re4. 10114/76
                    Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 25 of 39

                                         SUPERIOR COURT OF THE STATE OF CALIFORNI/k
                                            IN AND F'OR THE COUNTY OF CONTRA COSTA



                                               Plaintiff(s) /'Cross Plaintiff(s)
                                         Vs.                                       ADR Case 1Vlana_gement Sti,oulation and Order
                                                                                       (Unlimited Jurisdiction Civil Cases)

                                                                                                          CASE NO:
                                         Defendant(s) / Cross Defendant(s)


         ►      ALL PARTIES STIPULATING TO ADR AND DELAYING THEIR CASE MANAGEMENT CONFERENCE 90 DAYS
                MUST SUBMIT THE ORDER FOR THE JUDGE'S SIGNAT.URE AND FILE THIS FORM AT LEAST 15 DAYS
                BEFORE THEIR CASE MANAGEMENT CONFERENCE. (NOT AVAILABLE IN COMPLEX LITIGATION CASES.)
         ►      PARTIES MUSTALSO SEND A COPY OF THIS FILED STIPULATION AND ORDER TO THE ADR OFFICE:
                            a.contracosta.courts.ca.gov FAX: (925) 608-2109 MAIL: P.O. BOX 911',. MARTINEZ, CA 94553.
                EMAIL adtwebt7

     Counszl and all parties agree to delay their case management conference 90 days to attend ADR and complete pre-
     ADR discovery as follows:
     1. Selection and scheduiina forAtternative Dispute Resolution (ADR
           a. The parties have agreed to ADR as follows:
                   i. ❑ Mediation. (❑ Court-connected ❑ Private)
                           ii. ❑ Arbitration (❑ Judicial Arbitration (non-binding;     ❑ Privafe (non-binding)          ❑ Private (binding))
                         iii. ❑ Neutral case evaluation
               b.    The ADR neutral shall be selected by (date):                            (no more than 14 days affer fi(ing this form)
              c.    ADR shall be completed by (dafe):                              (no more than 90 days after tllfng this fonn)
    2. The parties will complete the followinq discoveryplan:
              a.     ❑ Written discovery: (❑ Additional page(s) attached)
                           i. ❑ Interrogatories to:
                          ii. O Request for Production of Documents to:
                         iii. ❑ Request for Admissions to:
                         iv. ❑ Independerit fVledical. Evaluation of:
                         V. ❑ Other:.
              b.    ❑ Deposition of the following parties or witnesses: (❑ Additional page(s) attached)
                          i.

                         III.
             c.     ❑ No Pre-ADR discovery needed
        The parties afso agree: :

    4. Counsel and self-represented parties represent they are familiarwith and will fully comply with. all local court: rules related to
       ADR as provfded in Title Three; Chapter 5, wilirpav the fees associated with these services, and understand that if they do
       not, without good cause, comply with this stipulation.and all~relevant local court.ruies, they may be subjecftc:sanctions.

                                                     ~                                                                            ~
    Counsel for Piainfiff (print)                            Fax                   Counsel for Defendant (pr/nt)                  I         Fax

   Signature                                         ~                             Signature
                                                                                                                                  ~
   Counset for Ptaintfff (print)                             Fax '                 Counsel forDefendant (print)                             Fax

   Signature.                                                                      S(gnature


   Pursuant to the Stipulation of the parties, and subject to ths Case Management Order to be filed, lT fS SO ORDERED that'
   the Case Management Conference set for                             Is vacated'and rescheduled for             at
   (8:30 a.m. /             ) Plaintiff / Ptainttff's counsel must notify ali parties of the new case manaaement conference.
   Dated:
                                                                                                                   Judge of. the Superior Court
Local CourfForm'(Mandatory)                                                                                                           Locat Caud Ruls 3:4(h)(1)
CV-655tr Rev; 10/14116
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 26 of 39




               Exhibit B
3/17/2021            Case 4:21-cv-01885-KAWWelcome
                                             Document
                                                   to Contra 1  Filed
                                                             Costa      03/17/21
                                                                   County Superior CourtPage 27 of 39




                                      Case MSC21-00089 - Complaints/Parties

   Complaint Number: 1
   Complaint Type:             COMPLAINT
   Filing Date:                01/19/2021
   Complaint Status:           ACTIVE
   Party
                  Party Type       Party Name                                        Attorney                Party Status
   Number
                                   STATE FARM GENERALINSURANCE                       PILLEMER, DAVID
   1              PLAINTIFF                                                                          First Paper Fee Paid
                                   COMPANY                                           B.
                                                                                                             Serve Required
   2              DEFENDANT AMAZON.COM, INC.
                                                                                                             (WaitS)
                                                                                                             Serve Required
   3              DEFENDANT AEIUSNY
                                                                                                             (WaitS)



                                               Case MSC21-00089 - Actions

   Viewed Date                     Action Text                                                                   Disposition Image
            06/22/2021 8:30
                            CASE MANAGEMENT CONFERENCE
            AM DEPT. 07
            03/25/2021 7:00
                            CHECK FOR PROOF OF SERVICE
            AM DEPT. 07
                                                                                                                 Not
            03/10/2021             COPIES
                                                                                                                 Applicable
                                   CLERK`S TICKLER TO CHECK FOR PROOF OF SERVICE WAS
            01/19/2021
                                   SET FOR 3/25/21 AT 7:00 IN DEPT. 07
                                   CASE MANAGEMENT CONFERENCE WAS SET FOR 6/22/21 AT
            01/19/2021
                                   8:30 IN DEPT. 07
                                                                                                                 Not
            01/19/2021             CASE ENTRY COMPLETE
                                                                                                                 Applicable
                                   ORIGINAL SUMMONS ON COMPLAINT FILED 01/19/2021 OF                             Not
            01/19/2021                                                                                                      N/A
                                   STATE FARM GENERALINSURANCE COMPANY FILED                                     Applicable
            01/19/2021             COLOR OF FILE IS GREEN                                                        Not
icms.cc-courts.org/tellme/tellme/tellmecasereport.asp?language=ENGLISH&courtcode=A&casenumber=MSC21-00089&casetype=CIV               1/2
3/17/2021            Case 4:21-cv-01885-KAWWelcome
                                             Document
                                                   to Contra 1  Filed
                                                             Costa      03/17/21
                                                                   County Superior CourtPage 28 of 39

                                                                                                                 Applicable
                                                                                                                 Not
            01/19/2021             COMPLAINT FILED. SUMMONS IS ISSUED                                                       N/A
                                                                                                                 Applicable
            01/19/2021             CASE HAS BEEN ASSIGNED TO DEPT. 07




                                       Case MSC21-00089 - Pending Hearings

                Date                                   Action Text                                 Disposition Image
                06/22/2021 8:30 AM DEPT. 07 CASE MANAGEMENT CONFERENCE




icms.cc-courts.org/tellme/tellme/tellmecasereport.asp?language=ENGLISH&courtcode=A&casenumber=MSC21-00089&casetype=CIV            2/2
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 29 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 30 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 31 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 32 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 33 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 34 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 35 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 36 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 37 of 39
Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 38 of 39
       Case 4:21-cv-01885-KAW Document 1 Filed 03/17/21 Page 39 of 39




 1                                   CERTIFICATE OF SERVICE
 2           This is to certify that a true and correct copy of the above and foregoing has been served
 3   upon all counsel of record, via the Court’s CM/ECF system and US Mail, on March 17, 2021, as
 4   follows:
 5
             David B. Pillemer
 6           PILLEMER & PILLEMER
 7           17835 Ventura Blvd., Suite 204
             Encino, CA 91316-3673
 8           Phone: (818) 994-4321
             Fax: (818) 994-3484
 9           Email: dpillemer@pillemerlaw.com
             Attorneys for Plaintiff
10
             STATE FARM GENERAL INSURANCE
11           COMPANY

12

13

14
                                                  /s/ Elliott J. Joh
15                                                Elliott J. Joh

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -5-
                    DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
     151848232.1
